UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	September 30, 2014 Item 1. Schedule of Investments: Putnam VT International Equity Fund The fund's portfolio 9/30/14 (Unaudited) COMMON STOCKS (100.0%) (a) Shares Value Australia (5.6%) BHP Billiton PLC 212,363 $5,896,010 Challenger, Ltd. 656,134 4,093,041 G8 Education, Ltd. (S) 558,011 2,496,133 Origin Energy, Ltd. 262,194 3,424,607 Telstra Corp., Ltd. 738,984 3,418,782 Austria (0.9%) voestalpine AG 75,830 2,997,026 Belgium (2.5%) Anheuser-Busch InBev NV 47,581 5,278,136 Solvay SA 21,601 3,311,585 Brazil (0.1%) Bigfoot GmbH (acquired 8/2/13, cost $395,677) (Private) (F) (RES) (NON) 18 244,623 Canada (1.3%) Suncor Energy, Inc. 120,333 4,354,745 China (4.0%) Alibaba Group Holding, Ltd. ADR (NON) 39,176 3,480,788 China Resources Power Holdings Co., Ltd. 978,000 2,640,973 China ZhengTong Auto Services Holdings, Ltd. 4,892,000 2,861,065 Haier Electronics Group Co., Ltd. 791,000 2,068,094 Tencent Holdings, Ltd. 195,500 2,910,230 France (11.7%) Air Liquide SA 25,018 3,041,634 Airbus Group NV 63,498 3,985,769 Alcatel-Lucent (NON) (S) 731,964 2,260,521 BNP Paribas SA 73,551 4,863,813 Faurecia 79,411 2,529,044 Gaztransport Et Technigaz SA 41,497 2,454,741 Natixis 477,179 3,282,034 Numericable Group SA (NON) (S) 45,698 2,438,081 Renault SA 25,001 1,804,569 Sanofi 86,538 9,762,801 Veolia Environnement SA 229,562 4,029,129 Germany (6.6%) Deutsche Post AG 201,867 6,455,743 HeidelbergCement AG 28,290 1,869,312 Henkel AG & Co. KGaA (Preference) 53,124 5,304,828 Siemens AG 47,095 5,613,086 Wacker Chemie AG 21,538 2,603,492 Zalando SE (acquired 9/30/13, cost $672,622) (Private) (F) (RES) (NON) 28,050 685,543 Zalando SE (NON) 7,641 207,496 Ireland (1.9%) Bank of Ireland (NON) 5,631,887 2,206,215 Kerry Group PLC Class A 61,745 4,353,982 Italy (2.8%) Luxottica Group SpA 67,847 3,525,363 Telecom Italia SpA RSP 3,329,381 2,950,718 UniCredit SpA 425,802 3,334,461 Japan (17.7%) Astellas Pharma, Inc. 315,600 4,703,583 Daikin Industries, Ltd. 57,400 3,562,151 Japan Airlines Co., Ltd. 83,600 2,287,925 Japan Tobacco, Inc. 198,800 6,470,985 Mitsubishi Corp. 206,600 4,234,434 Nippon Telegraph & Telephone (NTT) Corp. 38,700 2,408,543 NSK, Ltd. 242,000 3,449,781 Panasonic Corp. 308,500 3,672,725 SMC Corp. 12,100 3,341,472 Sumitomo Mitsui Financial Group, Inc. 175,300 7,153,580 Tokyo Gas Co., Ltd. 1,104,000 6,209,824 Toshiba Corp. 871,000 4,039,431 Toyota Motor Corp. 163,100 9,584,890 Mexico (0.7%) Grupo Financiero Banorte SAB de CV 393,585 2,520,550 Netherlands (1.8%) ING Groep NV GDR (NON) 443,064 6,302,049 Norway (0.9%) DNB ASA 159,845 2,989,378 Singapore (2.3%) Ezion Holdings, Ltd. 3,272,640 4,645,238 United Overseas Bank, Ltd. 194,000 3,399,348 South Korea (3.4%) Coway Co., Ltd. 38,939 3,100,452 Samsung Electronics Co., Ltd. 2,667 2,985,683 SK Hynix, Inc. (NON) 67,976 3,008,686 SK Telecom Co., Ltd. 9,583 2,631,646 Spain (2.6%) Atresmedia Corporacion de Medios de Comunicacion SA 178,061 2,708,351 Banco de Sabadell SA 927,357 2,721,211 Grifols SA ADR 103,271 3,627,910 Sweden (2.7%) Assa Abloy AB Class B 93,858 4,813,131 Com Hem Holding AB (NON) 343,511 2,502,765 Intrum Justita AB 67,563 1,899,433 Switzerland (3.0%) Compagnie Financiere Richemont SA 36,116 2,959,622 Roche Holding AG-Genusschein 25,041 7,414,692 United Arab Emirates (0.9%) Dubai Islamic Bank PJSC 1,411,416 3,173,966 United Kingdom (23.8%) Admiral Group PLC 112,724 2,336,885 Associated British Foods PLC 97,902 4,241,335 AstraZeneca PLC 118,708 8,504,735 BG Group PLC 256,329 4,715,103 Britvic PLC 220,054 2,370,244 BT Group PLC 638,635 3,911,938 Compass Group PLC 298,621 4,822,969 Genel Energy PLC (NON) 157,386 2,128,507 Kingfisher PLC 509,807 2,671,958 Liberty Global PLC Ser. C 42,800 1,755,442 Metro Bank PLC (acquired 1/15/14, cost $998,323) (Private) (F) (RES) (NON) 46,900 972,768 Persimmon PLC 182,288 3,917,958 Prudential PLC 240,882 5,350,180 Regus PLC 938,050 2,576,735 Royal Dutch Shell PLC Class A 267,769 10,213,284 St James's Place PLC 217,377 2,556,082 Telecity Group PLC 261,651 3,162,572 Thomas Cook Group PLC (NON) 1,481,360 2,838,127 TSB Banking Group PLC (NON) (S) 588,697 2,640,490 TUI Travel PLC 566,981 3,561,081 Vodafone Group PLC 785,466 2,589,153 WPP PLC 221,985 4,440,169 United States (2.8%) Google, Inc. Class C (NON) 6,488 3,745,912 Tyco International, Ltd. 71,598 3,191,123 Visa, Inc. Class A (S) 13,100 2,795,147 Total common stocks (cost $308,467,849) SHORT-TERM INVESTMENTS (3.2%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) Shares 8,684,315 $8,684,315 SSgA Prime Money Market Fund 0.01% (P) Shares 1,050,000 1,050,000 U.S. Treasury Bills with an effective yield of 0.06%, December 26, 2014 (SEGSF) $290,000 289,990 U.S. Treasury Bills with effective yields ranging from 0.01% to 0.02%, December 4, 2014 (SEGSF) 360,000 359,990 U.S. Treasury Bills with an effective yield of 0.11%, February 5, 2015 (SEGSF) 35,000 34,997 U.S. Treasury Bills with effective yields ranging from 0.05% to 0.08%, January 8, 2015 (SEGSF) 125,000 124,994 U.S. Treasury Bills with effective yields ranging from zero% to 0.12%, November 13, 2014 (SEGSF) 360,000 359,976 U.S. Treasury Bills with an effective yield of 0.05%, November 20, 2014 (SEGSF) 182,000 181,988 U.S. Treasury Bills with an effective yield of 0.02%, November 28, 2014 (SEGSF) 130,000 129,995 Total short-term investments (cost $11,216,190) TOTAL INVESTMENTS Total investments (cost $319,684,039) (b) FORWARD CURRENCY CONTRACTS at 9/30/14 (aggregate face value $157,517,588) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Sell 12/17/14 $13,695,735 $14,232,401 $536,666 Barclays Bank PLC British Pound Buy 12/17/14 1,820,475 1,854,105 (33,630) Canadian Dollar Buy 10/15/14 1,347,379 1,413,217 (65,838) Hong Kong Dollar Buy 11/19/14 805,878 807,635 (1,757) Japanese Yen Buy 11/19/14 2,019,775 2,067,638 (47,863) Swedish Krona Sell 12/17/14 1,057,316 1,087,521 30,205 Swiss Franc Buy 12/17/14 846,333 879,454 (33,121) Citibank, N.A. Danish Krone Buy 12/17/14 5,052,615 5,258,019 (205,404) Japanese Yen Buy 11/19/14 3,914,365 4,179,885 (265,520) Credit Suisse International Australian Dollar Sell 10/15/14 6,425,875 6,849,716 423,841 Canadian Dollar Buy 10/15/14 2,183,655 2,290,341 (106,686) Euro Buy 12/17/14 10,294,138 10,698,457 (404,319) Japanese Yen Buy 11/19/14 3,066,744 3,205,219 (138,475) Swedish Krona Sell 12/17/14 697,280 717,220 19,940 Swiss Franc Buy 12/17/14 1,329,562 1,357,295 (27,733) Deutsche Bank AG Australian Dollar Sell 10/15/14 7,105,726 7,649,699 543,973 British Pound Sell 12/17/14 599,102 642,165 43,063 HSBC Bank USA, National Association Australian Dollar Sell 10/15/14 1,047,769 1,109,678 61,909 British Pound Buy 12/17/14 4,376,626 4,442,617 (65,991) Euro Sell 12/17/14 1,149,241 1,177,673 28,432 JPMorgan Chase Bank N.A. British Pound Buy 12/17/14 1,923,836 1,956,525 (32,689) Euro Sell 12/17/14 1,019,076 1,059,872 40,796 Japanese Yen Buy 11/19/14 3,810,148 4,050,551 (240,403) Norwegian Krone Buy 12/17/14 322,774 334,196 (11,422) Singapore Dollar Sell 11/19/14 2,994,362 3,061,376 67,014 Swedish Krona Buy 12/17/14 465,749 499,680 (33,931) Swiss Franc Buy 12/17/14 4,303,153 4,471,506 (168,353) State Street Bank and Trust Co. Euro Sell 12/17/14 3,814,080 3,952,284 138,204 Israeli Shekel Buy 10/15/14 1,968,433 2,115,320 (146,887) UBS AG Australian Dollar Buy 10/15/14 2,247,482 2,419,294 (171,812) British Pound Sell 12/17/14 16,742,476 17,049,104 306,628 Euro Buy 12/17/14 12,350,867 12,836,086 (485,219) Swiss Franc Buy 12/17/14 7,242,571 7,526,817 (284,246) WestPac Banking Corp. Australian Dollar Buy 10/15/14 7,059,277 7,599,411 (540,134) Euro Sell 12/17/14 9,776,638 10,161,243 384,605 Japanese Yen Sell 11/19/14 6,091,439 6,504,368 412,929 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank PJSC Public Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through September 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $345,666,336. (b) The aggregate identified cost on a tax basis is $320,325,789, resulting in gross unrealized appreciation and depreciation of $49,068,652 and $12,606,651, respectively, or net unrealized appreciation of $36,462,001. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,902,934, or 0.6% of net assets. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $— $70,975,867 $70,975,867 $808 $— * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $8,684,315, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $8,296,671. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $1,676,300 to cover certain derivatives contracts. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Consumer discretionary 18.8% Financials 17.3 Industrials 14.3 The fund had the following industry concentration greater than 10% at the close of the reporting period (as a percentage of net assets): Banks 13.2% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,878,680 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $1,481,997 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Australia $— $19,328,573 $— Austria — 2,997,026 — Belgium — 8,589,721 — Brazil — — 244,623 Canada 4,354,745 — — China 3,480,788 10,480,362 — France — 40,452,136 — Germany — 22,053,957 685,543 Ireland — 6,560,197 — Italy — 9,810,542 — Japan — 61,119,324 — Mexico 2,520,550 — — Netherlands — 6,302,049 — Norway — 2,989,378 — Singapore — 8,044,586 — South Korea — 11,726,467 — Spain 3,627,910 5,429,562 — Sweden — 9,215,329 — Switzerland — 10,374,314 — United Arab Emirates — 3,173,966 — United Kingdom 1,755,442 79,549,505 972,768 United States 9,732,182 — — Total common stocks Short-term investments 1,050,000 10,166,245 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(473,228) $— Totals by level $— $— At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$3,038,205	$3,511,433 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$182,600,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $536,666 $30,205 $– $443,781 $587,036 $90,341 $107,810 $138,204 $306,628 $797,534 $3,038,205 Total Assets $536,666 $30,205 $– $443,781 $587,036 $90,341 $107,810 $138,204 $306,628 $797,534 $3,038,205 Liabilities: Forward currency contracts# – 182,209 470,924 677,213 – 65,991 486,798 146,887 941,277 540,134 3,511,433 Total Liabilities $– $182,209 $470,924 $677,213 $– $65,991 $486,798 $146,887 $941,277 $540,134 $3,511,433 Total Financial and Derivative Net Assets $536,666 $(152,004) $(470,924) $(233,432) $587,036 $24,350 $(378,988) $(8,683) $(634,649) $257,400 $(473,228) Total collateral received (pledged)##† $470,000 $(110,000) $(369,997) $(80,000) $580,000 $– $(350,000) $– $(572,000) $– Net amount $66,666 $(42,004) $(100,927) $(153,432) $7,036 $24,350 $(28,988) $(8,683) $(62,649) $257,400 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2014
